DETAILED ACTION
This Office Action is in response to the communication filed on 06/03/22. 
Claims 1-20 are pending. Claims 1-20 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Arguments
The objection to figure 6B has been withdrawn due to applicant’s amendment to the drawings.
The objections to the specifications have been withdrawn due to applicant’s amendments.
The objections to paragraph 0098 line 1 reading “”800” should read “885”” was inadvertently included in the office action and has been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 12, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s arguments that depended claims are allowable by virtue of their dependency from allowable independent claims. Examiner respectfully disagrees because the independent claims are not patentable and rejected under 35 U.S.C. 103 as set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. 20180359078), in view of Whaley (U.S. 20180255023), and in further view of Doyle (U.S. 20200125639).

Regarding claim 1, 
Jain Discloses:
A method, comprising: Accessing, by a computer system, training data from users ([0094] encrypted data received from a client system 302), the training data ([0094] The encrypted data may be a data set used to train a model) in different fully homomorphic encrypted (FHE) domains ([0046] FIG. 2 is a flow diagram of a process flow 200 of homomorphic encryption in accordance with respective examples; [0094] a server system 304 is able to run machine learning algorithms on encrypted data received from a client system 302), each different FHE domain corresponding to an individual one of the users ([0094] an encryption key, a decryption key, and a computation key are created by the client system 302); 
Creating and training, by the computer system ([0094] a server system 304), machine learning models using the training data ([0094] The server system 304 trains models using only the encrypted data) from the users ([0094] user’s data) to create corresponding trained machine learning models ([0094] At 330, the encrypted final model may be sent back to the client system 302) in different FHE domains ([0094] an encryption key, a decryption key, and a computation key are created by the client system 302);
data being in a corresponding FHE domain of the at least one user [0094] a server system 304 is able to run machine learning algorithms on encrypted data received from a client system 302).

	Jain fails to disclose,
running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results;
other data;
determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information; and taking one or more actions to take to address the issue determined to be true.

Wahley discloses:
running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results (Whaley, [0006] uses the trained model to perform the recognition operation on subsequently received sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Jain to include running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results. Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).

While Jain and Whaley teach the main concept, they do not teach determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true.
However, in the same field of endeavor Doyle teaches: determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material (Doyle, [0025] the model may be tested during production by classifying candidate outputs of the natural language text generation model as offensive or not offensive), or at least one of the trained machine learning models performs prohibited release of information; (Doyle, [0029] Content output from the machine learning model may be monitored during the test portion to detect offensive outputs from the machine learning model), and taking one or more actions to take to address the issue determined to be true, (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Jain and Whaley to include determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material; or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true.  Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

Regarding claim 12, 
Jain Discloses:
A computer system comprising: a memory comprising program code; and one or more processors, the one or more processors, in response to retrieval and execution of the program code, causing the computer system to perform operations comprising: Accessing, by a computer system, training data from users ([0094] encrypted data received from a client system 302), the training data ([0094] The encrypted data may be a data set used to train a model) in different fully homomorphic encrypted (FHE) domains ([0046] FIG. 2 is a flow diagram of a process flow 200 of homomorphic encryption in accordance with respective examples; [0094] a server system 304 is able to run machine learning algorithms on encrypted data received from a client system 302), each different FHE domain corresponding to an individual one of the users ([0094] an encryption key, a decryption key, and a computation key are created by the client system 302); 
Creating and training, by the computer system ([0094] a server system 304), machine learning models using the training data ([0094] The server system 304 trains models using only the encrypted data) from the users ([0094] user’s data) to create corresponding trained machine learning models ([0094] At 330, the encrypted final model may be sent back to the client system 302) in different FHE domains ([0094] an encryption key, a decryption key, and a computation key are created by the client system 302);
data being in a corresponding FHE domain of the at least one user [0094] a server system 304 is able to run machine learning algorithms on encrypted data received from a client system 302).

	Jain fails to disclose,
running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results;
other data;
determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information; and taking one or more actions to take to address the issue determined to be true.

Wahley discloses:
running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results (Whaley, [0006] uses the trained model to perform the recognition operation on subsequently received sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Jain to include running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results. Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).

While Jain and Whaley teach the main concept, they do not teach determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true.
However, in the same field of endeavor Doyle teaches: determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material (Doyle, [0025] the model may be tested during production by classifying candidate outputs of the natural language text generation model as offensive or not offensive), or at least one of the trained machine learning models performs prohibited release of information; (Doyle, [0029] Content output from the machine learning model may be monitored during the test portion to detect offensive outputs from the machine learning model), and taking one or more actions to take to address the issue determined to be true, (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Jain and Whaley to include determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material; or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true.  Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

Regarding claim 20, 
Jain Discloses:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform operations comprising: Accessing, by a computer system, training data from users ([0094] encrypted data received from a client system 302), the training data ([0094] The encrypted data may be a data set used to train a model) in different fully homomorphic encrypted (FHE) domains ([0046] FIG. 2 is a flow diagram of a process flow 200 of homomorphic encryption in accordance with respective examples; [0094] a server system 304 is able to run machine learning algorithms on encrypted data received from a client system 302), each different FHE domain corresponding to an individual one of the users ([0094] an encryption key, a decryption key, and a computation key are created by the client system 302); 
Creating and training, by the computer system ([0094] a server system 304), machine learning models using the training data ([0094] The server system 304 trains models using only the encrypted data) from the users ([0094] user’s data) to create corresponding trained machine learning models ([0094] At 330, the encrypted final model may be sent back to the client system 302) in different FHE domains ([0094] an encryption key, a decryption key, and a computation key are created by the client system 302);
data being in a corresponding FHE domain of the at least one user [0094] a server system 304 is able to run machine learning algorithms on encrypted data received from a client system 302).

	Jain fails to disclose,
running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results;
other data;
determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information; and taking one or more actions to take to address the issue determined to be true.

Wahley discloses:
running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results (Whaley, [0006] uses the trained model to perform the recognition operation on subsequently received sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Jain to include running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results. Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).

While Jain and Whaley teach the main concept, they do not teach determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true.
However, in the same field of endeavor Doyle teaches: determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material (Doyle, [0025] the model may be tested during production by classifying candidate outputs of the natural language text generation model as offensive or not offensive), or at least one of the trained machine learning models performs prohibited release of information; (Doyle, [0029] Content output from the machine learning model may be monitored during the test portion to detect offensive outputs from the machine learning model), and taking one or more actions to take to address the issue determined to be true, (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Jain and Whaley to include determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material; or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true.  Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

Claim 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. 20180359078), in view of Whaley (U.S. 20180255023), in further view of Doyle (U.S. 20200125639) and in further view of Chabanne (U.S. 20180096248).

Regarding claim 2, 
Jain, Whaley and Doyle disclose, the method of claim 1, Wahley discloses: the method further comprises, prior to creating and training the machine learning models: 
directing by the computer system the at least one user to encrypt the curated training data into the corresponding FHE domain of the at least one user (Wahley, [0006] decrypts the encrypted sensor data; replaces the client identifier with an anonymized identifier to produce anonymized sensor data; and communicates the anonymized sensor data to a machine-learning system). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Jain to include directing by the computer system the at least one user to encrypt the curated training data into the corresponding FHE domain of the at least one user. Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).
directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results (Whaley, [0006] decrypts the encrypted sensor data; replaces the client identifier with an anonymized identifier to produce anonymized sensor data; and communicates the anonymized sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Jain by directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results.  Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).
Page 40 of 48P201803451US01
Wahley fails to disclose, curating by the computer system the training data to comprise data and label pairs of objectionable material; the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; wherein the determining which of the following issues is true further comprises: determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.

While Jain and Whaley  teaches the main concept, but does not explicitly teach curating by the computer system the training data to comprise data and label pairs of objectionable material; the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; wherein the determining which of the following issues is true further comprises:; determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.  
However, in the same field of endeavor Doyle teaches: curating by the computer system the training data to comprise data and label pairs of objectionable material (Doyle, [0026] Flagged content items can be sorted and ranked according to their scores; [0026] a score associated with a flagged content item), wherein the determining which of the following issues is true further comprises: directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results; determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true (Doyle, [0025] the model may be tested during production by classifying candidate outputs of the natural language text generation model as offensive or not offensive), the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Jain and Whaley by curating by the computer system the training data to comprise data and label pairs of objectionable material; wherein the determining which of the following issues is true further comprises: directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results; determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.  A person having ordinary skill in the art would have been motivated train, develop, and test a machine learning model configured to assess an offensiveness of a computer-generated utterance, doing so would allow mitigation of the problems described in Doyle (Doyle, [0002] and [0018]).

While Jain, Whaley, and Doyle teach the main concept, but do not explicitly teach the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user.
However, in the same field of endeavor Chabanne teaches: the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; (Chabanne, [Col 2, Line 12-19] A performs homomorphic encryption on the reference data of the learning base, and transmits these encrypted data to C, which C is unable to read; C implements the learning phase on the encrypted data) the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; (Chabanne [Col 2 line 12-19] A carries out the classification phase; [Col 4 line 38-44] Classifying said encrypted input in the encrypted domain, by the data processing means of the second server, by means of a substitution CNN using the parameters learnt for the reference CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chabanne in the method of Jain and Whaley and Doyle by creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user.  Doing so to make the learning of parameters secure (Chabanne, Col 1 line 28-31).


Regarding claim 13, 
Jain, Whaley and Doyle disclose, the computer system of claim 12, Wahley further discloses: the one or more processors, in response to retrieval and execution of the program code, further cause the computer system to perform operations comprising, prior to creating and training the machine learning models, performing the following: directing by the computer system the at least one user to encrypt the curated training data into the corresponding FHE domain of the at least one user (Wahley, [0006] decrypts the encrypted sensor data; replaces the client identifier with an anonymized identifier to produce anonymized sensor data; and communicates the anonymized sensor data to a machine-learning system). Jain further disclsoses: the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model (([0046] FIG. 2 is a flow diagram of a process flow 200 of homomorphic encryption in accordance with respective examples; [0094] a server system 304 is able to run machine learning algorithms on encrypted data received from a client system 302; [0094] an encryption key, a decryption key, and a computation key are created by the client system 302);Page 40 of 48P201803451US01
	Jain fails to disclose, curating by the computer system the training data to comprise data and label pairs of objectionable material; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; wherein the determining which of the following issues is true further comprises: determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; and the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.	

However, in the same field of endeavor Whaley teaches: Page 40 of 48P201803451US01directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results (Whaley, [0006] decrypts the encrypted sensor data; replaces the client identifier with an anonymized identifier to produce anonymized sensor data; and communicates the anonymized sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Jain by directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results. Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).

While Jain and Whaley teaches the main concept, but does not explicitly teach, curating by the computer system the training data to comprise data and label pairs of objectionable material; the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; wherein the determining which of the following issues is true further comprises: determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; and the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.	

However, in the same field of endeavor Doyle teaches: curating by the computer system the training data to comprise data and label pairs of objectionable material (Doyle, [0026] Flagged content items can be sorted and ranked according to their scores; [0026] a score associated with a flagged content item), wherein the determining which of the following issues is true further comprises: determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true (Doyle, [0025] the model may be tested during production by classifying candidate outputs of the natural language text generation model as offensive or not offensive), and the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the computer system of Jain and Whaley by curating by the computer system the training data to comprise data and label pairs of objectionable material; wherein the determining which of the following issues is true further comprises: determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; and the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.  A person having ordinary skill in the art would have been motivated train, develop, and test a machine learning model configured to assess an offensiveness of a computer-generated utterance, doing so would allow mitigation of the problems described in Doyle (Doyle, [0002] and [0018]).

While Jain, Whaley, and Doyle teach the main concept, but does not explicitly teach creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user.  
However, in the same field of endeavor Chabanne teaches: the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; (Chabanne, [Col 2, Line 12-19] A performs homomorphic encryption on the reference data of the learning base, and transmits these encrypted data to C, which C is unable to read; C implements the learning phase on the encrypted data) the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; (Chabanne [Col 2 line 12-19] A carries out the classification phase; [Col 4 line 38-44] Classifying said encrypted input in the encrypted domain, by the data processing means of the second server, by means of a substitution CNN using the parameters learnt for the reference CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chabanne in the computer system of Jain, Whaley and Doyle by creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user.  Doing so to make the learning parameters secure (Chabanne, Col 1 line 28-31).

Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Jain (U.S. 20180359078), in view of Whaley (U.S. 20180255023), in further view of Doyle (U.S. 20200125639), in further view of Chabanne (U.S. 20180096248) and in further view of Hickman (U.S. 20130167192). 

Regarding claim 3,
Jain, Whaley, Doyle, and Chabanne discloses, the method of claim 2.
Jain, Whaley, Doyle, and Chabanne do not disclose: wherein the one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage.
However, in the same field of endeavor Hickman teaches: one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage (Hickman, [0011] removes specific data values whose presence will lead to violation of sensitive data protection regulations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hickman in the method of Jain, Whaley, Doyle, and Chabanne to include wherein the one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage.  Doing so would improve accuracy and quality of outcomes from machine learning based systems (Hickman, [0018]).

Regarding claim 14, 
Jain, Whaley, Doyle, and Chabanne discloses the computer system of Claim 13.  
Jain, Whaley, Doyle, and Chabanne fail to disclose wherein the one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage.
However, in the same field of endeavor Hickman teaches: The computer system of claim 13, wherein the one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage. (Hickman, [0011] removes specific data values whose presence will lead to violation of sensitive data protection regulations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hickman in the computer system of Jain, Whaley, Doyle, and Chabanne to include wherein the one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage.  Doing so would improve accuracy and quality of outcomes from machine learning based systems (Hickman, [0018]).

Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. 20180359078), in view of Whaley (U.S. 20180255023), in further view of Doyle (U.S. 20200125639), in further view of Chabanne (U.S. 20180096248) and in further view of Nguyen (U.S. 6084874).
	
Regarding claim 4, 
Jain Whaley, Doyle, and Chabanne discloses the method of claim 2.
Jain, Whaley, Doyle, and Chabanne do not disclose wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system. 
However, in the same field of endeavor Nguyen teaches:  wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system (Nguyen, [Col 7 line 63-64] directs that site to send the data directly to requesting computer system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Nguyen in the method of Jain, Whaley, Doyle, and Chabanne to include wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system. Doing so would establish and control connections for data transfer (Nguyen, [Col 29, line 29-45]).

Regarding claim 15, 
Jain Whaley, Doyle, and Chabanne disclose the computer system of claim 13.
Jain Whaley, Doyle, and Chabanne fail to disclose, wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system. 
However, in the same field of endeavor Nguyen teaches: Wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system (Nguyen, [Col 7 line 63-64] directs that site to send the data directly to requesting computer system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Nguyen in the computer system of Jain to include wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system.  Doing so would establish and control connections for data transfer (Nguyen, [Col 29, line 29-45]).

Claim 5, 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. 20180359078), in view of Whaley (U.S. 20180255023), in further view of Doyle (U.S. 20200125639) and in further view of Chabanne (U.S. 20180096248), in further view of Bhowmick (U.S. 20190244138)

Regarding claim 5
Jain, Whaley, Doyle, and Chabanne disclose the method of Claim 2.
Jain, fails to disclose: the at least one user is multiple users, the training trains a combined machine learning model using the encrypted training data to develop a trained combined machine learning model, the other data being in corresponding FHE domains of the multiple users.
	However in the sale field of endeavor Bhowmick discloses, the at least one user is multiple users (Bhowmick, [0056] n is the number of users and), the training trains a combined machine learning model using the encrypted training data to develop a trained combined machine learning model (Bhowmick, [0046] where portions of the improved machine learning model 346 can be incorporated into the GAN 361 on the client device 110, to generate refined label data to further improve the server side model), the other data being in corresponding FHE domains of the multiple users (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Bhowmick in the method Jain, Whaley, Doyle, and Chabanne of by the at least one user is multiple users, the training trains a combined machine learning model using the encrypted training data to develop a trained combined machine learning model, the other data being in corresponding FHE domains of the multiple users.  Doing so would [0003] provide for maintaining the privacy of the data provided by crowdsourcing participants (Bhowmick, [0002]).

While Jain and Bhowmick teaches the main concept, but does not explicitly teach directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users; the running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results; the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results.  
However, in the same field of endeavor Whaley teaches: the directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users (Whaley, [0006] Next, the system moves the encrypted sensor data into a secure enclave), the running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results (Whaley, [0004] ML systems generally operate by training a model to perform a recognition task based on features extracted from large volumes of user-related data. The ML systems then use the trained model to perform the specific recognition task), and the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results (Whaley, [0006] decrypts the encrypted sensor data; replaces the client identifier with an anonymized identifier to produce anonymized sensor data; and communicates the anonymized sensor data to a machine-learning system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Bhowmick and Jain to include directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users; the running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results and the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results.  Doing so would have preserved the privacy of data in computer systems (Whaley, [0002]).

Regarding claim 6,
Jain, Whaley, Doyle and Chabanne discloses the method to Claim 5.
Bhowmick further discloses, wherein the training further comprises: providing the training data to the combined machine learning model to (Bhowmick, [0046] where portions of the improved machine learning model 346 can be incorporated into the GAN 361 on the client device 110, to generate refined label data to further improve the server side model), determine a corresponding plurality of locally learned outputs (Bhowmick, [0038] use the local machine learning model 136a-136n and a set of labeled data received from the server (e.g., labeled data 132 from server 130 of FIG. 1A) to label the clustered user data), each of the locally learned outputs in an FHE domain of a corresponding one of the multiple users; coordinating a conversion of the locally learned outputs in the FHE domains into a multiparty FHE (MFHE) domain (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0035] The clustered or labeled data can be used to individualize the respective machine learning models; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc)), where each converted locally learned output is encrypted by all of the multiple users (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein), aggregating the converted locally learned outputs into a composite output in the MFHE domain (Bhowmick, [0035] The clustered or labeled data can be used to individualize the respective machine learning models), coordinating a conversion of the composite output in the MFHE domain into the FHE domains of the corresponding multiple users to create converted composite outputs (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein; [0047] output labeled local client data 408, which includes clusters of previously unlabeled local client data), where each converted composite output is encrypted by only a respective one of the multiple users (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein), and updating the combined machine learning model based on the plurality of converted composite outputs (Bhowmick, [0046] where portions of the improved machine learning model 346 can be incorporated into the GAN 361 on the client device 110, to generate refined label data to further improve the server side model). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 5.


Regarding claim 16, BHOWMICK
Jain, Whaley, Doyle, and Chabanne disclose the computer system of Claim 13.
	Bhowmick further discloses: the at least one user is multiple users; (Bhowmick, [0056] n is the number of users and) the training trains a combined machine learning model using the encrypted training data to develop a trained combined machine learning model (Bhowmick, [0046] where portions of the improved machine learning model 346 can be incorporated into the GAN 361 on the client device 110, to generate refined label data to further improve the server side model), the other data being in corresponding FHE domains of the multiple users (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 5.
While Jain and Bhowmick teaches the main concept, but does not explicitly teach directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users; running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results; the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results.  
However, in the same field of endeavor Whaley teaches: the directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users (Whaley, [0006] Next, the system moves the encrypted sensor data into a secure enclave), the running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results (Whaley, [0004] ML systems generally operate by training a model to perform a recognition task based on features extracted from large volumes of user-related data. The ML systems then use the trained model to perform the specific recognition task), and the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results (Whaley, [0006] decrypts the encrypted sensor data; replaces the client identifier with an anonymized identifier to produce anonymized sensor data; and communicates the anonymized sensor data to a machine-learning system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the computer system of Bhowmick to include directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users; the running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results and the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results.  Doing so would have preserved the privacy of data in computer systems (Whaley, [0002]).

Claim 7, 9, 10, 11, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. 20180359078), in view of Whaley (U.S. 20180255023), in view of Doyle (U.S. 20200125639), and in further view of Chu (U.S. 20180060759). 

Regarding claim 7,
Jain, Whaley, Doyle discloses the method to Claim 1.
Jain discloses, wherein: creating and training by a computer system machine learning models further comprises: machine learning models use training data ([0094] The encrypted data may be a data set used to train a model) in the FHE domains corresponding to the at least one user ([0046] FIG. 2 is a flow diagram of a process flow 200 of homomorphic encryption in accordance with respective examples; [0094] a server system 304 is able to run machine learning algorithms on encrypted data received from a client system 302; [0094] an encryption key, a decryption key, and a computation key are created by the client system 302), and creating a machine learning model for the at least one user; ([0094] The client system 302 may decrypt the final model and use the model to process data) the running comprises running the machine learning model for at least one user ([0094] The client system 302 may decrypt the final model and use the model to process data), and running the N models on other data from the at least one user to create the results ([0094] The server system 304 trains models; [0094] The client system 302 may decrypt the final model and use the model to process data; [0094] the client system 302 may provide the server system 304 with additional encrypted data. The server system 304 may input this additional data into the model and provide the client system 302 with the results), the other data encrypted in an FHE domain corresponding to the at least one user ([0094] the additional data, the model, and the results are always encrypted at the server system 304).

Jain fails to disclose, creating and training by a computer system machine learning models further comprises: creating and training by the computer system N machine learning models that when applied to particular training data will release information that is believed to be prohibited by release, where N is at least 1, wherein the N; the determining which of the following issues is true further comprises: comparing the results between the model for the at least one user and the N models; Page 42 of 48P201803451US01determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; and determining an issue of the model of the at least one user performs prohibited release of information is true; the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user.
However, in the same field of endeavor Doyle teaches: the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Jain and Whaley to include the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user. Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

Jain, Whaley, Doyle fails to disclose,
creating and training by the computer system N machine learning models that when applied to particular training data that; will release information that is believed to be prohibited by release; where N is at least 1, wherein the N; comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; determining an issue of the model of the at least one user performs prohibited release of information is true.

While Jain teaches the main concept, but does not explicitly teach creating and training by the computer system N machine learning models that when applied to particular training data that will release information that is believed to be prohibited by release; where N is at least 1, wherein the N; comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; determining an issue of the model of the at least one user performs prohibited release of information is true.
However, in the same field of endeavor Chu teaches: creating and training by the computer system N machine learning models that when applied to particular training data that, will release information that is believed to be prohibited by release (Chu, [0004] generating machine learning models; [0171] build one or more new versions of the model; [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset), where N is at least 1, wherein the N (Chu, [0004] generating machine learning models; [0171] build one or more new versions of the model), comparing the results between the model for the at least one user and the N models (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset),Page 42 of 48 P201803451US01determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset; [143] 90% or more of the outputs from the machine-learning model are the same as the desired outputs in the evaluation dataset, the machine-learning model may have a high degree of accuracy), and determining an issue of the model of the at least one user performs prohibited release of information is true (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu in the method of Jain, Whaley, and Doyle to include Creating and training by the computer system N machine learning models that when applied to particular training data that; will release information that is believed to be prohibited by release; where N is at least 1, wherein the N; Comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; and determining an issue of the model of the at least one user performs prohibited release of information is true.  Doing so would tuned (e.g., can “learn”, as in machine-learning) over time to improve performance and accuracy (Chu, [0003]).

Regarding claim 9,
Jain, Whaley, Doyle, and Chu disclose the method of claim 7.
Jain further discloses, and wherein the new machine learning model is used for the running the model of the at least one user on the other data from the at least one user to create the results ([0094] The server system 304 trains models; [0094] The client system 302 may decrypt the final model and use the model to process data; [0094] the client system 302 may provide the server system 304 with additional encrypted data. The server system 304 may input this additional data into the model and provide the client system 302 with the results).
While Jain, Whaley and Doyle disclose the main concept, but do not teach in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model.
However, in the same field of endeavor Chu further discloses, in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model (Chu, [0004] to generate a first machine-learning model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu in the method of Jain, Whaley and Doyle to include in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model.  Doing so would improve computer-based model development, deployment, and management (Chu, [0002]).

Regarding claim 10,
Jain, Whaley, Doyle, and Chu disclose the method of claim 7.
Jain further discloses, further comprising testing the N models at least by: curating by the computer system training data having the particular data with ([0094] The encrypted data may be a data set used to train a model) directing by the computer system the at least one user to encrypt the training data in a corresponding FHE domain of the at least one user ([0094] The server system 304 trains models; [0094] The client system 302 may decrypt the final model and use the model to process data; [0094] the client system 302 may provide the server system 304 with additional encrypted data. The server system 304 may input this additional data into the model and provide the client system 302 with the results), running by the computer system the N models on the encrypted data and determining corresponding results ([0094] The server system 304 trains models; [0094] The client system 302 may decrypt the final model and use the model to process data; [0094] the client system 302 may provide the server system 304 with additional encrypted data. The server system 304 may input this additional data into the model and provide the client system 302 with the results).

While Jain teaches the main concept, but does not teach, the information that if released would be prohibited by its release; directing the at least one user to decrypt the results into plaintext; and checking that prohibited information has been released for one or more of the N models.
However, in the same field of endeavor Whaley teaches: directing the at least one user to decrypt the results into plaintext (Whaley, [0006] decrypts the encrypted sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Jain to include directing the at least one user to decrypt the results into plaintext. Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).

While Jain and Whaley teach the main concept, but does not teach information that if released would be prohibited by its release.  
However, in the same field of endeavor Doyle teaches: the information that if released would be prohibited by its release; (Doyle, [0021] classified as offensive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Jain and Whaley to include the information that if released would be prohibited by its release. Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

While Jain, Whaley, and Doyle teach the main concept, but does not teach checking that prohibited information has been released for one or more of the N models.  
However, in the same field of endeavor Chu teaches: and checking that prohibited information has been released for one or more of the N models (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu in the method of Jain, Whaley and Doyle to include and checking that prohibited information has been released for one or more of the N models. Doing so would allow analyzing data from sensors and other electronic devices to derive important information from the data and to improve performance and accuracy of ML models. (Chu, [0003]). 

Regarding claim 11,
Jain, Whaley, Doyle, and Chu disclose the method of claim 10.
Jain discloses, the main concept but does not teach, the testing further comprises revising the one or more of the N models that did not release prohibited information, running by the computer system the one or more of the N models that did not release prohibited information on the encrypted data and determining corresponding results, directing the at least one user to decrypt the results into plaintext, and checking that prohibited information has been released for the one or more of the N models that did not release prohibited information.

While Jain teaches the main concept, but does not teach directing the at least one user to decrypt the results into plaintext.  
However, in the same field of endeavor Whaley teaches: directing the at least one user to decrypt the results into plaintext (Whaley, [0006] decrypts the encrypted sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Jain to include directing the at least one user to decrypt the results into plaintext.  Doing so would facilitate subsequent machine-learning training operations based on the user-related sensor data (Whaley, [0005]).
Jain and Whaley do not disclose, wherein the testing further comprises revising the one or more of the N models that did not release prohibited information, running by the computer system the one or more of the N models that did not release prohibited information on the encrypted data and determining corresponding results; and checking that prohibited information has been released for the one or more of the N models that did not release prohibited information.

However, in the same field of endeavor Doyle teaches: wherein the testing further comprises revising the one or more of the N models that did not release prohibited information (Doyle, [0031] The offensiveness-classification model may further be tested and improved for identification of offensive input classifications by monitoring), running by the computer system the one or more of the N models that did not release prohibited information on the encrypted data and determining corresponding results (Doyle, [0031] The offensiveness-classification model may further be tested and improved for identification of offensive input classifications by monitoring outputs of the natural-language generation model and feedback to the outputs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Jain and Whaley to include revising the one or more of the N models that did not release prohibited information, and running by the computer system the one or more of the N models that did not release prohibited information on the encrypted data and determining corresponding results.  Doing so would improve classification models (Doyle, [0031]).

While Jain, Whaley, and Doyle teach the main concept, but do not teach checking that prohibited information has been released for the one or more of the N models that did not release prohibited information.  
However, in the same field of endeavor Chu teaches: and checking that prohibited information has been released for the one or more of the N models that did not release prohibited information (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu in the method of Jain, Whaley and Doyle to include and checking that prohibited information has been released for the one or more of the N models that did not release prohibited information.  Doing so would allow analyzing of data from sensors and other electronic devices to derive important information from the data (Chu, [0003]).

Regarding claim 17, 
Jain, Whaley, Doyle and Chabanne discloses, the computer system of claim 12.
Jain further discloses, wherein: creating and training by a computer system machine learning models further comprises: machine learning models use training data ([0094] The encrypted data may be a data set used to train a model) in the FHE domains corresponding to the at least one user ([0046] FIG. 2 is a flow diagram of a process flow 200 of homomorphic encryption in accordance with respective examples; [0094] a server system 304 is able to run machine learning algorithms on encrypted data received from a client system 302; [0094] an encryption key, a decryption key, and a computation key are created by the client system 302), and creating a machine learning model for the at least one user; ([0094] The client system 302 may decrypt the final model and use the model to process data) the running comprises running the machine learning model for at least one user ([0094] The client system 302 may decrypt the final model and use the model to process data), and running the N models on other data from the at least one user to create the results ([0094] The server system 304 trains models; [0094] The client system 302 may decrypt the final model and use the model to process data; [0094] the client system 302 may provide the server system 304 with additional encrypted data. The server system 304 may input this additional data into the model and provide the client system 302 with the results), the other data encrypted in an FHE domain corresponding to the at least one user ([0094] the additional data, the model, and the results are always encrypted at the server system 304).

While Jain teaches the main concept, but does not teach, 
creating and training by the computer system N machine learning models that when applied to particular training data will release information that is believed to be prohibited by release, where N is at least 1, wherein the N; the determining which of the following issues is true further comprises: comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; and determining an issue of the model of the at least one user performs prohibited release of information is true; and the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user.
However, in the same field of endeavor Doyle teaches: the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the computer system of Jain to include the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user.  Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

Jain, Whaley, Doyle fails to disclose,
creating and training by the computer system N machine learning models that when applied to particular training data will release information that is believed to be prohibited by release; where N is at least 1, wherein the N; comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; determining an issue of the model of the at least one user performs prohibited release of information is true.

While Jain, Whaley, and Doyle teach the main concept, they do not explicitly teach Creating and training by the computer system N machine learning models that when applied to particular training data that will release information that is believed to be prohibited by release and where N is at least 1, wherein the N; comparing the results between the model for the at least one user and the N models and comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; determining an issue of the model of the at least one user performs prohibited release of information is true.  
However, in the same field of endeavor Chu teaches: creating and training by the computer system N machine learning models that when applied to particular training data that (Chu, [0004] generating machine learning models; [0171] build one or more new versions of the model) will release information that is believed to be prohibited by release (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset), where N is at least 1, wherein the N (Chu, [0004] generating machine learning models; [0171] build one or more new versions of the model), comparing the results between the model for the at least one user and the N models (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset),Page 42 of 48 P201803451US01determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset; [143] 90% or more of the outputs from the machine-learning model are the same as the desired outputs in the evaluation dataset, the machine-learning model may have a high degree of accuracy), and determining an issue of the model of the at least one user performs prohibited release of information is true (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu in the method of Jain, Whaley and Doyle to include creating and training by the computer system N machine learning models that when applied to particular training data that; will release information that is believed to be prohibited by release; where N is at least 1, wherein the N; Comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; and determining an issue of the model of the at least one user performs prohibited release of information is true. Doing so would allow analyzing data from sensors and other electronic devices to derive important information from the data and to improve performance and accuracy of ML models (Chu, [0003]).

Regarding claim 19, 
Jain, Whaley and Doyle disclose the computer system of claim 17.
Jain further discloses, wherein the new machine learning model is used for the running the model of the at least one user on the other data from the at least one user to create the results ([0094] The server system 304 trains models; [0094] The client system 302 may decrypt the final model and use the model to process data; [0094] the client system 302 may provide the server system 304 with additional encrypted data. The server system 304 may input this additional data into the model and provide the client system 302 with the results).
Jain, fails to disclose, wherein the one or more processors, in response to retrieval and execution of the program code, further cause the computer system to perform operations comprising: in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model.
Chu further discloses wherein the one or more processors, in response to retrieval and execution of the program code, further cause the computer system to perform operations comprising: in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model (Chu, [0004] to generate a first machine-learning model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu computer system of Jain, Whaley, Doyle, and Chu to include the one or more processors, in response to retrieval and execution of the program code, further cause the computer system to perform operations comprising: in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model.  Doing so would improve computer-based model development, deployment, and management (Chu, [0002]).

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. 20180359078), in view of Whaley (U.S. 20180255023), in view of Doyle (U.S. 20200125639), in further view of Chu (U.S. 20180060759), and in further view of Vaidya (U.S. 20200380531).

Regarding claim 8,
Jain, Whaley, Doyle, and Chu disclose the method to Claim 7.

Jain, Whaley, Doyle and Chu fail to disclose,
the prohibited release of information is further addressed with one or both of an auditor or regulator.
However, in the same field of endeavor Vaidya teaches: the method of claim 7, wherein the prohibited release of information is further addressed with one or both of an auditor or regulator (Vaidya, [0078] In some embodiments, the platform automatically transmits an alert to the authorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Vaidya in the method of Jain, Whaley, Doyle, and Chu to include the prohibited release of information is further addressed with one or both of an auditor or regulator.  Doing so would satisfy a need for an accurate, efficient, and cost-effective platform for detecting abnormal entities and activities that goes beyond preprogrammed rule-sets and is not susceptible to biases (Vaidya, [0005]).

Regarding claim 18, 
Jain, Whaley, Doyle, and Chu disclose the computer system of Claim 17.
Jain, Whaley, Doyle and Chu fail to disclose: the prohibited release of information is further addressed with one or both of an auditor or regulator.
However, in the same field of endeavor Vaidya teaches: the method of claim 7, wherein the prohibited release of information is further addressed with one or both of an auditor or regulator (Vaidya, [0078] In some embodiments, the platform automatically transmits an alert to the authorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Vaidya in the computer system of Jain, Whaley, Doyle, and Chu to include the prohibited release of information is further addressed with one or both of an auditor or regulator. Doing so would satisfy a need for an accurate, efficient, and cost-effective platform for detecting abnormal entities and activities that goes beyond preprogrammed rule-sets and is not susceptible to biases (Vaidya, [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can normally be reached Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571) 270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/T.A.C./               Examiner, Art Unit 4132                                                                                                                                                                                         
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436